Citation Nr: 0635969	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran served on active service from December 1942 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
bilateral hearing loss.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.
 
The veteran testified before the Board in June 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hearing loss did not manifest in service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to the veteran's 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the veteran's claim, a letter 
dated in July 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The July 2002 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claim; 
and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In addition, the veteran was provided a second VCAA 
letter in February 2004, which also informed him of what was 
necessary to substantiate his claim.  Subsequent to receipt 
of the February 2004 notice letter, the veteran's claim was 
readjudicated and additional Supplemental Statements of the 
Case were provided to the veteran in February 2006 and April 
2006. 

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The veteran was also 
afforded two VA audiological examinations in January 2003 and 
November 2005 in connection with his claim. 

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
B.  Law and Analysis 

In this case, the veteran asserts entitlement to service 
connection for bilateral hearing loss on the basis that he 
was exposed to acoustic trauma in service while performing 
his inservice duties as an ammunition passer/gun loader 
aboard the U.S.S. Incessant; and that his current hearing 
loss is related to that acoustic noise exposure. See July 
2004 VA Form 9.  While viewing the evidence in the light most 
favorable to the veteran in this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385.

In regards to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the most recent VA audiological examination of 
record, dated in November 2005, revealed the following 
puretone auditory thresholds, in decibels:   




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
20 
10
30
55
75

See November 2005 VA examination report, p. 2; see also 
January 2003 VA examination report; September 2000 letter 
from private medical provider.  He has been diagnosed with 
profound sensorineural loss of the right ear and mild to 
severe sensorineural hearing loss of the left ear. Id, p. 3.  
His hearing loss constitutes a current disability for VA 
purposes and this disability fulfills the first element of 
the service connection test.  However, as noted above, 
service connection cannot be granted based solely on medical 
evidence of a current disability.  There must also be (1) 
evidence of an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and an in-service occurrence or injury.  While the 
veteran has been diagnosed with hearing loss, the record 
contains no competent medical evidence that this disorder 
manifested in service, within one year of discharge from 
service or has been shown to be otherwise related to the 
veteran's service.

In regards to the second element of the service connection 
test (evidence of an in-service occurrence or injury), the 
veteran's service records corroborate his statements that he 
worked as a steward's mate; that he was assigned to the 
U.S.S. Incessant; and that his regiment and arm of service 
involved mine sweeping. See veteran's notice of separation 
from service; service medical records dated from October 1944 
to December 1944.  In fact, according to an internet article 
submitted by the veteran, the U.S.S. Incessant performed 
dangerous mine sweeping missions in 1944 and received two 
battle stars for World War II service. See internet article 
"Dictionary of American Naval Fighting Ships."  However, 
while these records confirm the veteran's duty station and 
ship, they do not reveal whether the veteran's duties exposed 
him to acoustic trauma while in service.  Regardless, even if 
the Board resolves doubt in favor of the veteran in regards 
to this issue and assumes that he was exposed to significant 
noise aboard the U.S.S. Incessant, the second element of the 
service connection test would still not be met in this case 
since the evidence indicates that the veteran did not 
separate from service with hearing problems or that these 
difficulties began within one year of his separation from 
service.  

In this regard, the Board observes that the veteran's actual 
service medical records do not support his claim as they fail 
to reflect any complaints, treatment or diagnoses related to 
hearing problems or hearing loss during the veteran's period 
of service.  The veteran's service entrance examination 
indicated that he entered service with normal hearing, in 
that the veteran's whispered voice testing was 15/15 
bilaterally and his right and left ears were reported to be 
normal. See December 1942 service entrance examination.  In 
addition, records of the veteran's subsequent medical 
treatment in service do not reference any complaints or 
findings associated with hearing problems or hearing loss.  
The Board acknowledges that the veteran's service records do 
not contain any frequency audiological testing; nor does the 
service file contain a separation examination indicating that 
the veteran's hearing was tested.  However, post-service 
medical records contained in the claims file reveal that the 
veteran underwent several VA examinations associated with 
other disorders during which his hearing was also tested.  
All of these examination reports reveal the veteran's hearing 
to be normal, including an examination performed 5 months 
after the veteran separated from service.  

Specifically, according to an August 1945 medical examination 
report, ordinary conversation testing revealed that his 
hearing was 15/15 bilaterally, and that his ears were normal. 
See August 1945 report of physical examination ("Ordinary 
conversation heard: right 15/15 feet; left 15/15 feet").  A 
June 1955 examination report reflected that the veteran's 
whispered voice testing was 20/20 bilaterally and that his 
ears were again found to be normal. See June 1955 report of 
medical examination.  Lastly, the veteran's ears were 
examined again in October 1980, at which time the examiner 
found that the veteran's ears were "not remarkable" and 
that no hearing loss was noted. See October 1980 report of 
medical examination.  Based upon this evidence, the Board 
finds that even if the veteran was exposed to acoustic trauma 
in service, there is no competent evidence of record 
indicating that he developed hearing loss as a result of this 
exposure or that he separated from service with hearing loss.  
As such, the Board finds that the second element of the 
service connection test has not been met in this case.  In 
addition, the evidence shows that the veteran did not develop 
hearing loss within one year of separation from service.  
Therefore, service connection on a presumptive basis is also 
not available.    

Additional evidence against the veteran's claim consists of 
post-service medical records that reveal the veteran was 
treated and/or hospitalized numerous times post-service for 
various disorders. See VA medical records dated from January 
1953 to May 1988.  None of these records reference complaints 
or treatment associated with hearing problems. Id.  The first 
post-service medical record indicating that the veteran 
experienced hearing loss post-service is dated in September 
2000. See September 2000 letter from private medical 
provider.  The letter reflects the veteran's statement that 
he first noticed a sudden decrease of his hearing in the 
right ear approximately three years before the examination 
(approximately 1997), which is over three decades after his 
discharge from the service.  An audiological examination was 
then performed after which the veteran was diagnosed with 
profound sensorineural hearing loss of the right ear and mild 
sensorineural hearing loss of the left ear.  The private 
examiner did not relate the veteran's hearing loss to 
acoustic noise in service.  

Based upon the September 2000 letter, the RO afforded the 
veteran a VA audiological examination in January 2003.  
During this examination, the veteran again reported 
experiencing a sudden loss of hearing approximately four or 
five years earlier (approximately 1997 or 1998).  The VA 
examiner confirmed the veteran's hearing loss.  He opined 
that the veteran's sudden loss of hearing of the right ear 
was likely due to an acute sudden ear disorder within the 
previous five years that was not related to any previous 
noise exposure.  He could not speculate as to the status of 
the veteran's hearing prior to approximately 1997 or 1998 
since he did not have access to the veteran's medical history 
contained within the claims file. 

The veteran was afforded a second VA examination in November 
2005 during which he reported hearing loss occurring over the 
previous 22 years. See November 2005 examination report, p. 
2.  The examiner indicated that he reviewed the veteran's 
claims file; and that the first indication of the veteran 
reporting trouble with his hearing occurred in 2000. Id., p. 
1.  After performing an audiological examination and 
confirming the veteran's diagnosis of hearing loss, the 
examiner stated that the veteran's current left ear hearing 
loss was not significantly greater than that which would be 
expected for someone the veteran's age.  In regards to the 
veteran's right ear, the examiner stated that there was no 
reason to suspect that the sudden hearing loss was due to 
noise exposure or any other event from the veteran's time in 
service.  He then opined that it was less likely as not that 
the veteran's bilateral hearing loss was precipitated by 
military noise exposure. Id.  

The Board finds the November 2005 VA examiner's medical 
opinion not only to be persuasive and credible, but also 
uncontroverted.  In addition, the medical evidence contained 
within the claims file and the veteran's own statements 
indicate that he did not develop hearing loss until several 
decades after he separated from service.  Based upon this 
evidence, the Board must conclude that not only has the 
second element of the service connection test not been met, 
the third element of the test has also not been fulfilled.  
Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt. However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


